Citation Nr: 1030195	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  10-01 119	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for the residuals of 
cerebral vascular accidents (CVA), to include as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States 
Army from July 1966 to July 1968, including a year in Vietnam.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision issued by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in part, denied the appellant's claims of entitlement to 
service connection for tinnitus, hypertension and the residuals 
of strokes. 

In April 2010, a Travel Board hearing was held at the above RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing has been associated with the file.  

In conjunction with the April 2010 Travel Board hearing, the 
appellant submitted additional evidence.  This evidence consisted 
of a March 2010 written statement from one of the appellant's 
treating private doctors.  The appellant also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction (AOJ).  Therefore referral to the RO of the evidence 
received directly by the Board is not required in this instance.  
38 C.F.R. § 20.1304.  However, as the case is being remanded, the 
AOJ will be able to review this evidence.

The issue of entitlement to service connection for 
headaches has been raised by the record, but that issue 
has not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over that issue, and it is 
referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension 
and for the residuals of cerebral vascular accidents (CVA) 
(strokes) are addressed in the REMAND portion of the decision 
below and those two issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidentiary record raises a reasonable doubt as to whether 
the Veteran's tinnitus is etiologically related to his active 
military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, service 
connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  

Given the favorable disposition herein, the Board finds that any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Tinnitus Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran contended at his April 2010 Travel Board hearing that 
his currently diagnosed tinnitus is related to his in-service 
exposure to noise and that his post-service industrial noise 
exposure merely aggravated the existing service-related tinnitus.  
The Veteran testified that his tinnitus is recurrent rather than 
constant and that he first noticed it in the 1970s.  

Review of the evidence of record reveals that the Veteran was 
seen by a private audiologist, in April 2008, for a hearing 
evaluation.  The audiologist noted that the Veteran had a history 
of hearing loss for many years with no reported tinnitus, pain or 
drainage.

The Veteran underwent a VA audiology examination in December 
2008; the examiner reviewed the claims file.  The Veteran 
complained of bilateral hearing loss and tinnitus.  The examiner 
noted that the Veteran had been exposed to military noise in 
service (mortar fire, gunfire and explosions) and that he had 
worked for 39 years post-service in an industrial setting with 
hearing protection.  The Veteran also reported recreational 
activities of hunting and fishing.  He said that his tinnitus was 
recurrent and that it was present ten percent of the time.  In 
addition, the Veteran stated that he had first noticed the 
tinnitus four years before.  The VA audiologist rendered a 
clinical assessment that the appellant's hearing loss and 
tinnitus were at least as likely as not to be resultant from his 
service in the military.  The examiner further stated that the 
Veteran's percentage of tinnitus on a daily basis (10%) could be 
from adaptation to the tinnitus.

A veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Ringing in the ears is the sort of condition 
that is observable by a lay person.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

The evidence unfavorable to the claim for service connection in 
this case consists of the service medical treatment records which 
contain no mention of tinnitus, the VA medical treatment records 
which contain no mention of tinnitus and the April 2008 private 
audiology report with its notation of no reported tinnitus.  
Viewing the evidence in the light most favorable to the Veteran, 
the positive evidence of record consists of the facts that he 
currently suffers from tinnitus, that he has been granted service 
connection for bilateral hearing loss based on his exposure to 
military acoustic trauma and that a VA audiologist has opined 
that the Veteran's tinnitus is related to his military service.  
There is no evidence of record to contradict the VA audiologist's 
positive nexus statement regarding the etiology of the Veteran's 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260, specifies that 
a compensable rating is payable for recurrent tinnitus.

The Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the record presents a reasonable doubt 
that the Veteran's current tinnitus is etiologically related to 
his active service and/or to his service-connected bilateral 
hearing loss.  The Board will resolve that doubt in the Veteran's 
favor and grant service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic tinnitus is granted, subject to 
the laws and regulations governing the award of monetary 
benefits. 


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining two issues on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described below.

The appellant has testified to receiving treatment for 
hypertension from a private physician.  The evidence of record 
contains a March 2010 statement from that private doctor stating 
that he had treated the appellant for hypertension since November 
2000.  It does not appear that the associated medical treatment 
records have been included in the evidence of record.  

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, VA has a responsibility to obtain records generated by 
Federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, in order to fulfill the duty to assist, all of the 
appellant's VA medical records not currently of record must be 
located and associated with the claims file.  Furthermore, the 
AMC/RO should, with the assistance of the appellant as needed, 
obtain his private physician records and associate them with the 
claims file.

The appellant is currently service-connected for posttraumatic 
stress disorder (PTSD), bilateral hearing loss and tinnitus.  The 
appellant's representative, in the VA Form 646 filed in January 
2010, contended that the appellant's PTSD has played an etiologic 
role in the claimed hypertension, which in turn, caused the 
claimed CVAs/strokes.  In support of this theory, the evidence of 
record now contains a private medical statement, dated in March 
2010, that indicates that the appellant's multiple strokes may 
have been caused by his PTSD.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a another basis.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 to incorporate the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995).  The new 
provision states that this includes situations when there has 
been aggravation of a veteran's nonservice-connected condition 
that is proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the 
nonservice-connected disease.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 38 C.F.R. 
§ 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

Although the October 2009 statement of the case (SOC) makes 
passing reference to the appellant's hypertension not being due 
to the PTSD disability, there is no adequate analysis of the 
theory of secondary service connection, under 38 C.F.R. § 3.310, 
in relation to the question of whether the appellant's current 
psychiatric disability of PTSD is an etiologic cause for any part 
of the claimed hypertension, particularly on an aggravation 
basis.  Furthermore, the RO did not obtain a medical opinion on 
this question of what role, if any, the appellant's service-
connected disabilities played in the development of his 
hypertension and/or strokes.

In this case, the RO only advised the appellant on the matter of 
direct service connection in the December 2007, and June 2008 
VCAA notice letters, without consideration of a theory of 
secondary service connection.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain whether there is any 
other basis upon which to develop or grant the claim).  Review of 
the duty-to-assist letters of record and the SOC reveals that, 
while the appellant was been provided with the text of 38 C.F.R. 
§ 3.310 in the SOC, he has not been advised of what information, 
and any medical or lay evidence, would be necessary to 
substantiate the claims under a theory of secondary service 
connection.

The Board finds that it may be potentially prejudicial to 
adjudicate the Veteran's claims at this time without his notice 
of what the evidence needs to show to satisfy the requirements of 
38 C.F.R. § 3.310 and obtaining a clarifying opinion as to 
whether there is any relationship between the service-connected 
PTSD and hypertension/CVAs/strokes and if so, establishing the 
baseline level of severity of the nonservice-connected 
conditions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, further development of the medical evidence relating to 
secondary service connection is necessary, and adjudication on 
this basis is therefore indicated.  These considerations require 
the gathering of medical records and further investigation by 
medical professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The United States Court of Appeals for Veterans Claims (Court) 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to the two remaining issues on appeal, this case is 
REMANDED to the AMC/RO for the following:

1.  The AMC/RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159, and any other 
applicable legal precedent have been 
accomplished.

2.  The AMC/RO should obtain the 
appellant's relevant medical treatment 
records from any VA facility, any private 
facility and any government facility 
identified by the appellant, to the extent 
not already on file.

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should arrange for a cardiologist or 
cardiovascular surgeon to review the claims 
file, including all pertinent medical 
records and to provide a written opinion as 
to the etiology and onset of the Veteran's 
hypertension and CVAs/strokes, 
respectively.  The reviewer is requested to 
provide an opinion as to the medical 
probability that any documented pertinent 
cardiovascular condition is related to the 
Veteran's service-connected PTSD 
disability.  In particular, the reviewer 
should discuss whether any service-
connected disability caused, aggravated, 
contributed to or accelerated any existing 
cardiovascular disorder.  

If the Veteran's PTSD disability 
aggravated, contributed to or accelerated 
any cardiac pathology, the reviewer should 
state to what extent the PTSD disability 
did so.

In so doing, the physician should apply the 
standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
hypertension and/or strokes is/are due to, 
the result of, or aggravated by the 
Veteran's service-connected disabilities, 
or whether such causation or aggravation is 
unlikely (i.e., less than a 50-50 
probability), with the rationale for any 
such conclusion set out in the report. 

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the reviewer should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hypertension and/or CVAs/strokes.  
See Jones v. Shinseki, 23 Vet. App. 382 
(2010).

5.  If a physical examination or additional 
history is needed before an opinion can be 
rendered, the AMC/RO should arrange for 
such an examination to occur.

6.  Upon receipt of the reviewer's report, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.

7.  Thereafter, the AMC/RO should re-
adjudicate the claims on appeal.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories of service 
connection (including secondary and 
aggravation), 38 C.F.R. §§ 3.310 and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

8.  If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on each claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


